Official Form 417A (12/18)

{Caption as in Form 416A, 416B, or 476D, as appropriate]
NOTICE OF APPEAL AND STATEMENT OF ELECTION

Part 1: Identify the appellant(s)

 

1. Name(s) of appellant(s):
2, Position of appeliant(s) in the adversary proceeding or bankruptcy case that is the subject of this
appeal:
For appeals in an adversary proceeding. For appeals in a bankruptcy case and not in an
07 Praintie adversary proceeding.
Defendant d..,.,
LI Other (describe) UO Creditor
U Trustee

CY other (describe)

Part 2: Identify the subject of this appeal

1. Describe the judgment, order, or decree appealed from: bedee LiFe 9 Av fe ma fe Spa7
s-6-2 Bbe
2, State the date on which the judgment, order, or decree was entered:
Part 3: Identify the other parties to the appeal

List the names of all parties to the judgment, order, or decree appealed from and the names, addresses,
and telephone numbers of their attorneys (altach additional pages if necessary):

1. Party: (Cam =, +e Attorney: Spa, Bes bet; Zn ke Ke re tl f-
L3ey Ms bGSCh be SF

i ’

 

2. Party: Attomey:

 

 

 

 

F iD
UNITED start taniuply F i Hote
NORTHERN QHBTRICT OF ILLINOIS ORTHERW DISTT OF KLNOIS

NORTHERN DISTRICT OF ILLINOIS
MAY 79 2021

MAY 18 2021
JEFFREY P, ALLSTEADT, CLERK vgs |
icial Form ' ollee 0 eal and Statement o i RY P. ALLSTEADT, CLERK age
Official Form 417A INTAKE 4 Notice of Appeal and Statement reeeER INTAKE 4 page 4
Part 4: Optional election to have appeal heard by District Court (applicable only in

certain districts)

lf a Bankruptcy Appellate Panel is available in this judicial district, the Bankruptcy Appellate Panel will
hear this appeal unless, pursuant to 28 U.S.C. § 158(c}(1), a party elects to have the appeal heard by the
United States District Court. If an appellant filing this notice wishes to have the appeal heard by the
United States District Court, check below. Do not check the box if the appetlant wishes the Bankruptcy

ee to hear the appeal.

Appellant(s) elect to have the appeal heard by the United States District Court rather than by
the Bankruptcy Appellate Panel.

Part 5: Sign below
fro~ I Date: S-Pf- 24

Signature of attorney for appellant(s) (or appellant(s}
if not represented by an attorney)

 

 

Name, address, and telephone number of aitorney
{or appellant(s) if not represented by an attorney):
eyi Fenn 5
"GGL S. 1G fl pve 7
CAEL, £26 2-¢
l= 43S S6GY

 

Fee waiver notice: If appellant is a child support creditor or its representative and appellant has filed the
form specified in § 304(g) of the Bankruptcy Reform Act of 1994, no fee is required.

[Note to inmate filers: If you are an inmate filer in an institution and you seek the timing benefit of Fed.
R. Bankr. P. 8002{c){1), complete Director's Form 4170 (Declaration of inmate Filing) and file that
declaration along with the Notice of Appeal.]

Official Form 417A Notice of Appeal and Statement of Election page 2
